Citation Nr: 1146552	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-46 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, including as secondary to service connected left ankle sprain.

2.  Entitlement to service connection for a left leg disability, including as secondary to service connected left ankle sprain.

(The issues of entitlement to increased evaluations for left ankle sprain and penile condyle are the subject of a separate decision). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the claims file reflects that the Veteran is represented by the American Legion with respect to his claims of entitlement to increased evaluations for his service connected left ankle disability and penile condyle which are on appeal from a March 2007 rating decision of the RO.  Inasmuch as the Veteran has a different representative in regard to those claims, they are the subject of a separate decision. 


FINDINGS OF FACT

1.  A back disorder did not have its onset during active service or result from disease or injury in service, nor was it caused or aggravated by the Veteran's service-connected left ankle disability. 

2.  There is no competent evidence of record showing that the Veteran currently suffers from a left leg disability. 





CONCLUSIONS OF LAW

1.  Service connection for a back disorder to include as secondary to service-connected left ankle disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Service connection for a left leg disorder to include as secondary to a service-connected left ankle disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

Complete preadjudication notice was provided in a March 2008 letter.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations to assess the current extent of his claimed disabilities and whether they are related to his service connected left ankle sprain, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  In this regard, the examination report obtained in this case did not include an opinion regarding direct service connection for a back disorder, or whether the service connected ankle disability aggravated the Veteran's low back disorder, since there is no credible evidence indicating disease or injury to the back in service to which current disability could relate, nor an indication the ankle may be aggravating the back.  Likewise, since there is no leg disability, but rather only leg pain without an identified underlying leg malady, no opinion is needed to address something for which service connection may not be granted.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  (There is no indication any treatment records as may have been generated during the inevitable passage of time between the transfer of the case from the RO to the Board and the issuance of the Board's decision would address the etiology of the Veteran's back disorder; or that his care providers were anticipating the discovery of a leg malady, other than perhaps a symptom of the Veteran's back disability.)  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran sprained his left ankle on two occasions during service.  Service connection for left ankle sprain was granted in an August 1993 rating decision.  The disability is currently rated as 20 percent disabling.

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Back Disorder

The service treatment records do not show any complaints or treatments related to the Veteran's back.  A VA orthopedic examination in July 1993 did not include any complaints or findings related to the back.  An April 2000 lumbosacral spine X-ray was interpreted as normal.

A VA examination was conducted in March 2008.  The Veteran reported the onset of low back pain as 1992 when he fell while in service.  On examination, there was pain, tenderness, and limitation of motion of the lumbar spine.  X-rays showed mild lumbar spondylosis.  The examiner diagnosed lumbar myositis and lumbar spondylosis.  After reviewing the claims folder, the examiner stated that the Veteran's low back condition was not caused by or a result of his service connected left ankle sprain.  He stated that the back and ankle were two different anatomical parts; that there was "no evidence on medical literature" to support that the back condition was related to the Veteran's ankle sprain in 1992; and that clinical history, physical examination, and imaging study were "compatible that his back pain is secondary to aging process (early)."

A June 2008 magnetic resonance imaging (MRI) report showed disc herniation at L3-L4, and disc bulge at L4-L5.

On a July 2010 treatment record, the Veteran reported lower back pain for the past two years, worse recently.  He described the pain as radiating toward the left leg with associated tingling sensations and numbness of the left foot.  The examiner noted that the Veteran's history and pain intensity were not congruent with the physical examination.  He was without neurological red flags or deterioration on examination, and there were no signs of radiculopathy.

In this case, the first objective evidence of back pathology is on the March 2008 VA examination.  While the Veteran reported on that examination that his back pain began in 1992, on the July 2010 treatment record he reported that it had begun two years earlier.  There is no objective evidence showing complaints of back pain prior to 2008; the Veteran's initial claim for service connection in May 1993 did not include a back claim, and the July 1993 VA examination did not include any back complaints.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000). 

In addition, there is no competent medical evidence of record showing that the Veteran's back disability had its onset during active service or is related to any in-service disease or injury.  In this regard, it is observed the March 2008 VA examiner recorded a history of back pain onset in 1992 and progressively worse.  This clearly would have been the Veteran's report at the time, (as opposed to the examiner's independent conclusion), since the service treatment records fail to reflect any complaints of back pain and in fact, show the Veteran specifically denied having any joint pain in medical reports dated in January 1992 and February 1993.  Given this inconsistency between what the Veteran reported in 1992 and 1993 and what he reported in 2008 regarding his complaints in 1992 and 1993, the Board does not find the Veteran credible.  

In sum, on this record, the Board does not find the Veteran credible as to any assertion he has experienced chronic back problems beginning in service.  Furthermore, there is no record of a diagnosis of back disability for many years following service, and there is no competent medical evidence showing that a current back disability is related to service or was caused or aggravated by his service-connected left ankle sprain.  The only medical opinion addressing such a relationship found that the current back condition was not related to the left ankle disability but was rather a result of the aging process.  Consequently, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 . 

Left Leg Disorder

The service treatment records do not show any complaints or findings related to the Veteran's left leg.  (As noted above, he was treated for left ankle sprain, for which service connection is in effect.)  

A VA orthopedic examination in July 1993 did not include any complaints or findings related to the left leg.  

A VA examination was conducted in March 2008.  After reviewing the claims folder, the examiner stated that the Veteran's claimed left leg condition was not caused by or a result of his service connected left ankle sprain.  No left leg disability was diagnosed.

An August 2008 VA treatment record noted "left lower extremity pain which could be related to poor standing balance due to compensation for left foot pain."

The Veteran contends that he has a left leg disability that is related to his service connected left ankle sprain.  However, there is no evidence of record that demonstrates that the Veteran has been diagnosed as having a left leg disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999).  Current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no evidence that the Veteran had the claimed left leg disability at any time from when he first filed his claim for service connection in January 2008.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a left leg disability and the claim is denied.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a back disability, including as secondary to service connected left ankle sprain, is denied.

Service connection for a left leg disability, including as secondary to service connected left ankle sprain, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


